Citation Nr: 9911845	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a pinched nerve 
above the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
May 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision by 
the Atlanta, Georgia, Regional Office of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1994, and a statement of the case was issued in 
December 1994.  The veteran's substantive appeal was received 
in January 1995.  The veteran's claims file was subsequently 
transferred to the Detroit, Michigan, Regional Office (RO).


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current eye disability and the veteran's period of active 
military service. 

2.  There is no medical evidence of a nexus between a skin 
disorder and the veteran's period of active military service.

3.  There is no medical diagnosis of a pinched nerve above 
the right eye.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for eye disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a skin disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a pinched nerve above the right eye is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service incurrence for 
certain chronic diseases, such as organic diseases of the 
nervous system, will be presumed if they become manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§  1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A claim may also be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

I.  Eye Disability

The veteran and his representative essentially contend that 
he has visual impairment due to a shell that exploded in his 
face during active duty.

A May 1953 service medical record reflects that the veteran 
was diagnosed with bilateral conjunctivitis.  Service medical 
records further disclose that in September 1955, the veteran 
suffered a superficial missile wound (a cartridge exploded in 
his face during a field exercise in Germany) to the nose and 
both eyelids.  He was admitted for treatment and returned to 
duty the following day.  In December 1955 the veteran 
complained of visual difficulties involving his right eye.  
His right eye was evaluated and was found to be completely 
normal.  A clinical evaluation performed during the veteran's 
September 1956 separation examination found the veteran's 
eyes to be normal, and vision was reported as 20/20 in both 
eyes.

The Board notes here that service connection has already been 
established for scars of the brow and upper lid of the right 
eye, and that particular disability is not at issue.

Postservice treatment records show that the veteran has 
undergone visual examinations and corrective lenses have been 
prescribed.  A January 1981 VA examination reflects a 
diagnosis of myopia and presbyopia.  At a February 1998 
visual examination, the veteran complained of occasional 
burning and itching in his eyes at night.  The impression was 
refractive error/presbyopia, and suspected glaucoma.  A May 
1998 VA medical record reported that the veteran's visual 
acuity (corrected) in the right eye was 20/25, and 20/20 in 
the left.  The diagnoses were refractive error, presbyopia, 
and normal intraocular problems.

The Board has reviewed the medical evidence of record and the 
statements (including his August 1995 RO hearing testimony) 
received from the veteran in support of his claim.  As the 
record stands, there is no medical evidence demonstrating 
that the veteran currently suffers from any eye or visual 
disability related to his active duty service.

The veteran and his representative contend that he has right 
eye visual impairment due to the injury he suffered in 1957 
during active duty.  Insofar as the service connection claim 
is for disability manifested by loss of visual acuity, the 
Board points out that congenital or developmental 
abnormalities and refractive error of the eye as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Thus, for service 
connection to be warranted for a disability manifested by 
decreased visual acuity, it must be demonstrated that the 
condition was the result of an acquired disorder which had 
its origin in service.

With regard to the current diagnoses of presbyopia and 
myopia, these disorders are refractive errors.  Refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation. 38 C.F.R. § 3.303(c).  
However, if the condition were subjected to a superimposed 
disease or injury, the additional disability may be service 
connected.  See OPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  
However, the service medical records do not show any evidence 
of loss of visual acuity at the time of the missile wound to 
the eyelids.  Moreover, visual acuity was reported as 20/20 
in both eyes at the time of discharge examination.  There is 
simply no evidence to support a superimposed injury to the 
eye(s).  

The only currently noted pathology of the eyes other than 
refractive error is glaucoma, which was noted (on the 
February 1998 visual examination) to be "suspected."  Even 
assuming a current diagnosis of glaucoma, the Board notes 
that there is no evidence that glaucoma was present during 
service, and there is no competent medical evidence 
suggesting that glaucoma is related in any way to the 
veteran's active service.

The Board acknowledges that the veteran was diagnosed with 
bilateral conjunctivitis during service in May 1955.  
However, this condition was not reported at any other time 
during service, including the veteran's September 1956 
separation examination.  Further, the veteran has not claimed 
that he currently suffers from conjunctivitis, and this 
condition is not reflected in the postservice medical 
records.

While the veteran has contended that he has eye disability 
and visual impairment due to events during service, his 
contentions do not make his service connection claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As the veteran has not presented any 
competent medical evidence that he currently suffers from eye 
disability related to service, his claim for service 
connection is not well-grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  The Board does not doubt that 
the veteran believes he has right eye visual impairment which 
is a result of an active duty injury.  However, as a matter 
of law, his layman's opinion does not satisfy the requirement 
for a nexus, established by medical evidence, between a 
current disability and an incident during service and  
therefore does not make his claim well grounded.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu.

II.  Skin Disorder

The veteran essentially contends that his current skin 
disorder had its onset during service.  He has indicated that 
his skin disorder may have been caused by his exposure to 
chemicals during service.  He has also stated that his rash 
may be related to surgery he underwent during service.

A September 1955 service medical record reflects that the 
veteran was seen for dermatophytosis of the left foot.  
Service medical records dated in November 1955 and January 
1956 indicate that the veteran complained of a rash on his 
penis and was diagnosed with dermatitis, papular eczematoid 
lesions, and eczema of the penis and rectum.  The veteran's 
skin was clinically evaluated as normal on his September 1956 
separation examination.

Postservice medical records reflect diagnoses of lichen 
simplex chronicus, tinea, recurrent rash, eczema, 
neurodermatitis, and non-specific dermatitis.  Skin disorders 
have been found affecting such areas as the veteran's 
buttocks, knees, groin, and lower abdominal and scrotal 
areas.

At the August 1995 RO hearing, the veteran testified that he 
suffered from a body rash every year since 1955.  He 
indicated that the rash would come and go and would cover his 
entire body except for his face.  He indicated that he first 
sought treatment for the condition after service in 1961.

The record includes medical diagnoses of current skin 
disorders, thus satisfying the requirement that there be 
competent evidence of current disability.  Caluza.  The 
veteran's assertions regarding inservice skin problems are 
accepted and are, in fact, supported by service medical 
records.  Caluza.   

However, in the instant case, there is no medical evidence 
linking any of the veteran's current skin disorders to 
service.  It appears that the skin conditions documented in 
service did not result in chronic disability.  Service 
medical records do not show any pertinent complaints or 
treatment after January 1956, and the veteran's skin was 
clinically evaluated as normal on his discharge examination 
in September 1956.

The Board acknowledges the veteran's contentions that his 
current skin disorders are related to his active duty 
service.  Nevertheless, the etiology or pathology of a 
disability or disease involves a medical question that the 
veteran is not qualified to answer.  "Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  In the 
present case, there is no competent evidence in the form of 
medical evidence linking the veteran's current skin disorders 
to service.  Moreover, there is no medical evidence linking 
the continuity of symptomatology which the veteran claims to 
his current skin disorders.  See Savage, supra.  In short, 
while the Board notes the veteran's contention that his 
current skin disorders are related to his active duty 
service, his statement does not satisfy the medical nexus 
requirement and can not therefore render his claim well-
grounded.  See LeShore, Espiritu.

III.  Pinched Nerve Above The Right Eye

The veteran contends that he suffers from a pinched nerve 
above the right eye as a result of events during his active 
duty service.  However, the veteran's claim of a pinched 
nerve above the right eye must be viewed as not well-grounded 
for lack of a medical diagnosis of current disability.  As 
the veteran has not presented any medical evidence that he 
currently suffers from a pinched nerve above the right eye, 
the Board finds that his claim for service connection for 
that disability is not well grounded and must be denied.  
LeShore.

IV.  Conclusion

By this decision, the Board is informing the veteran that a 
medical diagnosis of current disability and competent medical 
evidence of causation are required to render his claims well 
grounded.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

